
	
		II
		Calendar No. 318
		112th CONGRESS
		2d Session
		S. 2079
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2012
			Mr. Heller introduced
			 the following bill; which was read the first time
		
		
			February 9, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend the pay limitation for Members of
		  Congress and Federal employees.
	
	
		1.Extension of pay
			 limitation
			(a)In
			 generalSection 147 of the Continuing Appropriations Act, 2011
			 (Public Law 111–242; 5 U.S.C. 5303 note), as added by section 1(a) of the
			 Continuing Appropriations and Surface Transportation Extensions Act, 2011
			 (Public Law 111–322; 124 Stat. 3518), is amended—
				(1)in subsection
			 (b)(1), by striking December 31, 2012 and inserting
			 December 31, 2013; and
				(2)in subsection (c),
			 by striking December 31, 2012 and inserting December 31,
			 2013.
				(b)Application to
			 legislative branch
				(1)Members of
			 congressThe extension of the pay limit for Federal employees
			 through December 31, 2013, as established pursuant to the amendments made by
			 subsection (a), shall apply to Members of Congress in accordance with section
			 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31).
				(2)Other
			 legislative branch employees
					(A)Limit in
			 payNotwithstanding any other provision of law, no cost of living
			 adjustment required by statute with respect to a legislative branch employee
			 which (but for this subparagraph) would otherwise take effect during the period
			 beginning on the date of enactment of this Act and ending on December 31, 2013,
			 shall be made.
					(B)DefinitionIn
			 this paragraph, the term legislative branch employee means—
						(i)an
			 employee of the Federal Government whose pay is disbursed by the Secretary of
			 the Senate or the Chief Administrative Officer of the House of Representatives;
			 and
						(ii)an
			 employee of any office of the legislative branch who is not described in clause
			 (i).
						
	
		February 9, 2012
		Read the second time and placed on the
		  calendar
	
